Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to the application filed on 6/15/2020 in which claims 1, 2, 9-12 and 17 were presented for examination.
ELECTION/RESTRICTION
Applicant’s election without traverse of species A (Fig 1: claims 1, 2, 9-12 and 17) in the reply filed on 02/08/2022 is acknowledged. 
Please note that claims 4-8 have also been withdrawn from examination based on the dependency of claims that were withdrawn by applicant. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both eyelets and drawstring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 03; line 2 recites “In various embodiments, the scrub pants comprises” should read “In various embodiments, the scrub pants comprise”
Paragraph 30; line 9 recites “subpockets” should read “sub-pockets”
Paragraph 31 and 32 recites reference number “107” to designate both eyelets and an instrument retainment feature. As per drawing; Fig 1, 107 should be an instrument retainment feature and eyelets should have its own reference number.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dogan (DE102017200540A1). 
Regarding claim 1, Dogan discloses a scrub pants (Fig 2) comprising: two pant legs extending downward from a bottom side of a hip region; a waistband (Fig 2, #10) disposed on a top side of the hip region; a draw string (Fig 2, #9) disposed on the waistband; and one or more instrument retainment features (Fig 1, #4) disposed on the waistband  the one or more instrument retainment features accessible to a user; wherein the instrument retainment feature has a first 

    PNG
    media_image1.png
    583
    678
    media_image1.png
    Greyscale

Annotated Fig 1 of Dogan
Regarding claim 17, Dogan discloses the limitation of the scrub pants in claim 1 as described above, and Dogan further teaches wherein the one or more instrument retainment features are disposed on a first section of the waistband and the draw string is disposed on a second section of the waistband (Annotated Fig below).

    PNG
    media_image2.png
    273
    430
    media_image2.png
    Greyscale

Annotated Fig 2 of Dogan

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dogan (DE102017200540A1) in view of Hidahkar (JP2008150762A). 
Regarding claim 2, Dogan discloses the limitation of the scrub pants in claim 1 as described above, however Dogan fails to disclose wherein the one or more instrument retainment features comprises one or more elastic bands. 
Hidahkar teaches using elastic material in the belt loop of jean trousers’ waist portion. It is noted that several belt loops are attached to the existing jeans trousers in between the crotch and waist portion to form the two-stage fixable elastic belt loop” (Abstract-PE2E translate). 
Dogan and Hidahkar are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/trousers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dogan’s instrument retainment features (belt loops 4) to have elastic belt loops/bands, as taught by Hidahkar in order to provide flexibility and elasticity so that the wearer can adjust freely while hooking or attaching instruments/tools onto the loops/bands to secure within the loops/bands.
Regarding claim 9, Dogan as modified discloses the limitation of the scrub pants in claim 2 as described above, and Dogan further teaches wherein each of the one or more elastic bands are portions of a same elastic band. It is noted that elastic bands are attached to the waist portion of the pant/trouser, it can be used from the same elastic band (Abstract-PE2E translate).
Regarding claim 10, Dogan as modified discloses the limitation of the scrub pants in claim 9 as described above, and Dogan further teaches wherein each of the portions of the same elastic band are associated with a region of the waistband (a body of a waistband, Fig 1-2, #10), the region of the waistband enabling access to the portion of the same elastic band (Fig 1-2, the belt loop 4 is attached on the waistband). 
Regarding claim 11, Dogan as modified discloses Dogan discloses the limitation of the scrub pants in claim 9 as described above, and Dogan further teaches wherein each of the regions of the waistband includes one or more attachment points to secure the portion of the same elastic band within the region of the waistband (Annotated Fig 3 below).

    PNG
    media_image3.png
    201
    399
    media_image3.png
    Greyscale

Annotated Fig 3 of Dogan
Regarding claim 12, Dogan as modified discloses the limitation of the scrub pants in claim 11 as described above, and Dogan further teaches wherein a first end of the portion of the same elastic band within each region is attached to a first attachment point of each region, and a second end of the portion of the same elastic band within each region is attached to a second attachment point of each region (Annotated Fig 3 below).

    PNG
    media_image4.png
    186
    402
    media_image4.png
    Greyscale
 
Annotated Fig 4 of Dogan

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10455877 B2 by Moore discloses a waistband for an article of apparel is provided. The waistband may comprise at least one tunnel structure through which one or more cords may extend to allow tensioning of the waistband through pulling of the cord(s), while additionally providing comfort, stretch ability, breathability, and adjustability for the wearer through integration of one or more elastic or elastically resilient portions into the waistband.
US 20160100642 A1 by Swan discloses Holster systems useable with pants including a plurality of outer belt loops and a plurality of inner belt openings around a waist portion of the pants are described. The inner belt openings may be disposed at a first spacing around the waist portion. A holster or holder may also be provided including an opening configured to at least partially receive a firearm, preferably a handgun, and a plurality of slots configured to receive a strap of webbing or similar material therethrough. The slots may be spaced apart from one other at approximately the same distance as the first spacing.
US 9078476 B2 by Haueter discloses a Gi with tangle-proof drawstring of the present invention provides improvement over previously available Gi pants through the separation of drawstring from itself as it passes through waistband hem. The Gi with tangle-proof drawstring of the present invention minimizes the tangling of the drawstring by having a circumferential drawstring passing through a waistband hem formed with a plurality of channel stitches that isolate the waistband passing through the hem and out through the waistband guides. As the drawstring passes through the waistband hem of the Gi pants, the upper portions of drawstring and the lower loop of drawstring are separated and pass through a channel stitch gap thus separating adjacent portions of the drawstring thereby eliminating the tangling which often occurs through use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732